Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 3/31/2021.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 3/31/2021 is acknowledged.  Claims 17-29 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessler et al. (Electret transducers: a review)
Regarding claim 1, Sessler discloses a push-pull electret transducer, comprising:
a first electrode (Fig. 2b: front plate) (paragraph spanning p. 1590-1591);
a second electrode (Fig. 2b: back plate) (paragraph spanning p. 1590-1591); and
a non-metalized mono-charged electret diaphragm (foil) disposed between the first and second electrodes (Fig. 2b) (p. 1591: first full paragraph).
Regarding claim 11, Sessler discloses the push-pull electret transducer of claim 1, wherein a static position of the electret diaphragm is balanced between the first and second electrodes (Fig. 2b shows that diaphragm is in a balanced position with respect to the front and back plates) such that push-pull electret transducer is configured as a microphone (section IA mentions that the apparatus is a microphone).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessler, and as evidenced by Wikipedia (Fluorinated ethylene propylene). See MPEP § 2131.01.II.
Regarding claim 7, Sessler discloses the push-pull electret transducer of claim 1, wherein the mono-charged diaphragm comprises Teflon FEP (p. 1590, section IA, 1st paragraph).
Sessler is not relied upon to disclose that Teflon FEP is a polymer.
Wikipedia discloses, and thus provides extrinsic evidence, that Teflon FEP is a polymer (first sentence). Therefore, as evidenced by Wikipedia, the diaphragm comprises a polymer. See MPEP § 2131.01.II.
Regarding claim 8, Sessler discloses the push-pull electret transducer of claim 7.
Sessler is not relied upon to disclose wherein the polymer (Teflon FEP) comprises a fluoropolymer.
Wikipedia discloses, and thus provides extrinsic evidence, that Teflon FEP is a fluoropolymer (“Properties” section, second sentence). Therefore, as evidenced by Wikipedia, the polymer comprises a fluoropolymer. See MPEP § 2131.01.II.
Regarding claim 9, Sessler discloses the push-pull electret transducer of claim 8.
Sessler is not relied upon to disclose wherein the fluoropolymer (Teflon FEP) comprises fluorinated ethylene propylene (FEP).
Wikipedia discloses, and thus provides extrinsic evidence, that Teflon FEP is also known as fluorinated ethylene propylene (FEP) (first paragraph). Therefore, as evidenced by Wikipedia, the fluoropolymer comprises fluorinated ethylene propylene (FEP). See MPEP § 2131.01.II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sessler in view of Sato et al. (US 2008/0123876 A1)
Regarding claim 2, Sessler discloses the push-pull electret transducer of claim 1.
Sessler is not relied upon to disclose further comprising at least one spring, wherein the at least one spring contacts the electret diaphragm.
In a similar field of endeavor, Sato discloses at least one spring, wherein the at least one spring contacts the electret diaphragm (¶ 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising at least one spring, wherein the at least one spring contacts the electret diaphragm, the motivation being to: release the stress and/or tension of the diaphragm by the springs; and/or increase the amplitude of the diaphragm; and/or improve the sensitivity of the microphone (Sato - ¶ 0022).

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sessler in view of Wu et al. (US 2012/0002826 A1)
Regarding claim 7, Sessler discloses the push-pull electret transducer of claim 1.
Sessler is not relied upon to disclose wherein the mono-charged diaphragm comprises a polymer.
In a similar field of endeavor, Wu discloses wherein an electret diaphragm comprises a polymer (¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diaphragm material of Sessler with the Fluorinated Ethylene Propylene Copolymer (FEP) or Polytetrafluoroethene (PTFE) material of Wu, which would result in: wherein the mono-charged diaphragm comprises a polymer, the motivation being to: perform the simple substitution of one electret diaphragm for another to obtain predictable results of an electret diaphragm made from a material that is known to be suitable for an electret diaphragm (Wu - ¶ 0028). See MPEP § 2143(B).
Regarding claim 8, Sessler-Wu discloses push-pull electret transducer of claim 7, and Wu discloses wherein the polymer comprises a fluoropolymer (¶ 0028: fluorine series polymer).
The teachings of Wu relied upon above are combinable with Sessler-Wu for the same reasons set forth above in the claim 7 rejection.
Regarding claim 9, Sessler-Wu discloses the push-pull electret transducer of claim 8, and Wu discloses wherein the fluoropolymer comprises fluorinated ethylene propylene (FEP) (¶ 0028).
The teachings of Wu relied upon above are combinable with Sessler-Wu for the same reasons set forth above in the claim 7 rejection.
Regarding claim 10, Sessler-Wu discloses the push-pull electret transducer of claim 8, and Wu discloses wherein the fluoropolymer comprises polytetrafluoroethylene (PTFE) (¶ 0028).
The teachings of Wu relied upon above are combinable with Sessler-Wu for the same reasons set forth above in the claim 7 rejection.

Allowable Subject Matter
Claim 3-6, 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3-6, 12-16, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687